Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for foreign priority based on French application 1905405 filed on 05/23/2019. Certified copy of the foreign priority document has been received. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-10 are rejected under 35 USC 112(b) for failing to particularly pointing out and distinctly claiming the subject matter which the inventor regards as the invention.
Claim 1 recites a method for automatically managing audio air traffic control messages on board an aircraft, which messages are transmitted by a transmitter from an air traffic controller and are received on board the aircraft by means of at least one radio communication unit, said method comprising: 
a first phase comprising at least the following steps, which are automatically and successively implemented when (1) an audio message is received on board the aircraft by the radio communication unit: 
transcribing the (1) received audio message into a text message in a first transcription step, implemented by a first transcription unit; and 
processing said text message so as to extract indications, called first indications, from said text message in a first processing step, implemented by a first processing unit; 
a second phase implemented after said first phase during the transmission of (2) an audio message, called restated audio message, transmitted by a pilot to the air traffic controller after reception of (3) said audio message, the second phase comprising at least the following steps, which are implemented automatically and successively: 
transcribing the (2) restated audio message into a text message, called restated text message in a second transcription step, implemented by a second transcription unit; 
processing said restated text message so as to extract indications, called second indications, from said restated text message in a second processing step, implemented by a second processing unit; 
comparing at least part of said second indications with at least part of said first indications so as to be able to detect, if applicable, at least one difference between said first and second indications in a comparison step, implemented by a comparison unit; and
transmitting a warning to the pilot if at least one difference between said first and second indications is detected in the comparison step in a warning step, implemented by a warning unit.
It is not clear whether (3) said audio message corresponds to (1) the audio message received on board the aircraft by the radio communication unit or to (2) audio message called the restated audio message. 
Similarly, claim 6 recites a device for automatically managing audio air traffic control messages on board an aircraft, which messages are transmitted by a transmitter from an air traffic controller and are received on board the aircraft by means of a radio communication unit, said device comprising: 
a first transcription unit configured to transcribe the (1) received audio message into a text message; and 
a first processing unit configured to process said text message so as to extract indications, called first indications, from said text message; 
a second transcription unit configured to transcribe (2) an audio message, called restated audio message, transmitted by the pilot to the air traffic control into a text message, called restated message, after the reception of (3) said audio message; 
a second processing unit configured to process said restated text message so as to extract indications, called second indications, from said restated text message;
 a comparison unit configured to compare at least part of said second indications with at least part of said first indications so as to be able to detect, if applicable, at least one difference between said first and second indications; and 
a warning unit configured to transmit a warning to the pilot if at least one difference between said first and second indications is detected by the comparison unit.
It is not clear whether (3) said audio message corresponds to (1) the received audio message or (2) an audio message, called restated audio message.
Dependent claims dependent on claims 1 and 6 exhibit the same deficiency. 
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1 and 5-10 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Joshi et al. (US 2016/0379640 A1).
Regarding Claim 1, Joshi discloses a method for automatically managing audio air traffic control messages on board an aircraft, which messages are transmitted by a transmitter from an air traffic controller and are received on board the aircraft by means of at least one radio communication unit (Fig. 1, ¶17, aircraft communication system 100 implemented on aircraft comprising a receiver 104 to receive communication from transmitter 102 in a ground based air traffic control communication system), said method comprising: 
a first phase comprising at least the following steps, which are automatically and successively implemented when an audio message is received on board the aircraft by the radio communication unit (¶19, receiver 104 on the aircraft passes received voice communications regarding the aircraft to voice to text converter 106 implemented within aircraft communication system 100 on the aircraft): 
transcribing the received audio message into a text message in a first transcription step, implemented by a first transcription unit (¶19, receiver 104 passes received communication signals to voice to text converter 106 for conversion into messages); and 
processing said text message so as to extract indications, called first indications, from said text message in a first processing step, implemented by a first processing unit (¶¶21-22, converted message validator 112 within converted message processor 108 analyzes each of the voice to text converted messages to determine if one or more key words are present in a voice to text converted message); 
a second phase implemented after said first phase during the transmission of an audio message, called restated audio message, transmitted by a pilot to the air traffic controller after reception of said audio message (¶48, determine if readback of a message by the pilot was required and comparing the read back of message by the pilot to the original; see implementation of Fig. 3 and ¶29, receiving voice communications received at an aircraft (i.e., from the pilot intended for air traffic control)), the second phase comprising at least the following steps, which are implemented automatically and successively: 
transcribing the restated audio message into a text message, called restated text message in a second transcription step, implemented by a second transcription unit (Fig. 3, voice to text converter 306 and see ¶29, voice to text converter 306 converts received voice communications received at an aircraft into voice to text converted messages; ¶48, messages from air traffic control regarding route clearance and instructions to enter, land and take off are generally required to be read back by the pilot where the read back of a message is generally intended to be identical to the original message); 
processing said restated text message so as to extract indications, called second indications, from said restated text message in a second processing step, implemented by a second processing unit (¶24 and ¶¶49-50, read back comparator 330 can perform a comparison between the original voice-to-text converted message and the voice-to-text converted readable message by parsing both messages for certain keywords and compare the located keywords to determine a measure of validation); 
comparing at least part of said second indications with at least part of said first indications so as to be able to detect, if applicable, at least one difference between said first and second indications in a comparison step, implemented by a comparison unit (¶50, if the same keywords are located in both messages, the measure of validation can be determined to be relatively high; if instead, one or more keywords are missing from either message, the measure of validation can be determined to be relatively low); and 
transmitting a warning to the pilot if at least one difference between said first and second indications is detected in the comparison step in a warning step, implemented by a warning unit (¶21 and ¶24, display driver 114 displays an indication of the determined measure of validation with displayed messages so that a user can be made aware of the measure of validation when viewing the voice-to-text converted message on a display screen).
Regarding Claim 5, Joshi discloses wherein the warning step involves displaying an indication allowing the pilot to identify the at least one difference between the first and second compared indications (¶50, comparison by readback comparator 330 determines one or more keywords are missing from either the original voice to text converted message and voice to text converted readback message to obtain a measure of validation; see Fig. 4).
Regarding Claim 6, Joshi discloses a device for automatically managing audio air traffic control messages on board an aircraft (Fig. 1 and ¶17, aircraft communication system 100), which messages are transmitted by a transmitter from an air traffic controller and are received on board the aircraft by means of a radio communication unit (¶17, aircraft communication system 100 implemented on aircraft comprising a receiver 104 to receive communication from transmitter 102 in a ground based air traffic control communication system), said device comprising: 
a first transcription unit configured to transcribe the received audio message into a text message (¶19, receiver 104 passes received communication signals to voice to text converter 106 for conversion into messages); and 
a first processing unit configured to process said text message so as to extract indications, called first indications, from said text message (¶¶21-22, converted message validator 112 within converted message processor 108 analyzes each of the voice to text converted messages to determine if one or more key words are present in a voice to text converted message); 
a second transcription unit configured to transcribe an audio message, called restated audio message, transmitted by the pilot to the air traffic control into a text message, called restated message, after the reception of said audio message (Fig. 3, and ¶29, voice to text converter 306 is configured to convert received voice communications received at an aircraft into one or more voice to text converted messages; ¶24 and ¶48, certain types of messages require read back by the pilot that are generally intended to be identical to the original message); 
a second processing unit configured to process said restated text message so as to extract indications, called second indications, from said restated text message (¶33, keyword analyzer 320 configured to analyze each of the plurality of voice to text converted messages to determine if one or more key words are present in a voice to text converted message);
 a comparison unit configured to compare at least part of said second indications with at least part of said first indications so as to be able to detect, if applicable, at least one difference between said first and second indications (¶24 and ¶¶49-50, read back comparator 330 can perform a comparison between the original voice-to-text converted message and the voice-to-text converted readable message by parsing both messages for certain keywords and compare the located keywords to determine a measure of validation); and 
a warning unit configured to transmit a warning to the pilot if at least one difference between said first and second indications is detected by the comparison unit (¶50, if the same keywords are located in both messages, the measure of validation can be determined to be relatively high; if instead, one or more keywords are missing from either message, the measure of validation can be determined to be relatively low; ¶21 and ¶24, display driver 114 displays an indication of the determined measure of validation with displayed messages so that a user can be made aware of the measure of validation when viewing the voice-to-text converted message on a display screen; see e.g., Fig. 4).
Regarding Claim 7, Joshi discloses wherein the first processing unit is also configured to extract from said text message an identifier of the aircraft that receives the audio message (¶36, every voice message from ground control should contain a call sign that can be used by pilot to determine whether the command pertains to their aircraft and thus, call signs can be used as keywords in determining a measure of validation; ¶36 and ¶42, using keyword analyzer 320 to identify call signs for validation), in that said device comprises an additional comparison unit configured to compare said extracted identifier with an identifier of the aircraft provided with said device (¶48, read back comparator 330 compares original message with call sign of the aircraft in the front with read back message with call sign of the aircraft at the end).
Regarding Claim 8, Joshi discloses wherein the warning unit comprises a display unit configured to display at least one indication allowing the pilot to identify, if applicable, the at least one difference between the first and second indications (Fig. 4 and see ¶53, displaying message validation measure with indications based on color or brightness).
Regarding Claim 9, Joshi discloses wherein said first and second transcription units correspond to the one and the same transcription unit, and wherein said first and second processing units correspond to the one and the same processing unit (compare Fig. 1 and Fig. 3, voice to text converter 106 and voice to text converter 306 as different embodiments of the same voice to text converter, and converted message processor 108 and converted message processor 308 as different embodiments of the same converted message processor).
Regarding Claim 10, Joshi discloses an aircraft, comprising a device as specified in claim 6 (¶17, Fig. 1 showing implementation of an aircraft communication system 100 on an aircraft).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 USC 103 for being unpatentable over Joshi et al. (US 2016/0379640 A1).
Regarding Claim 2, Joshi discloses wherein the first processing step also involves extracting from said text message an identifier of the aircraft that receives the audio message (¶36, every voice message from ground control should contain a call sign that can be used by pilot to determine whether the command pertains to their aircraft and thus, call signs can be used as keywords in determining a measure of validation; ¶36 and ¶42, using keyword analyzer 320 to identify call signs for validation), wherein said first phase comprises an additional comparison step, implemented by an additional comparison unit, involving comparing said extracted identifier with an identifier of the aircraft on board which said method is implemented (¶52,  in some embodiments it may be desirable to display only messages that include the call sign for the corresponding aircraft; i.e., converted message processor 308 determined that messages with call sign corresponding to the call sign of the aircraft are displayed while other messages with call signs corresponding to calls signs of other aircrafts are not displayed).
Although Joshi does not disclose wherein said second phase is only implemented if the two identifiers are identical, however, the suggestion that it may be desirable to display only messages that include the call sign for the corresponding aircraft means that messages with call signs corresponding to other aircrafts (i.e., the call signs in the messages are not identical with the aircraft’s call sign) do not need validation from readback comparator to perform the second phase of comparing voice to text converted readback from the pilot with voice to text converted original message because the pilot will not be performing readbacks of messages pertaining to other aircrafts as the messages were not displayed. 
Regarding Claim 3, Joshi discloses wherein the first processing step also involves extracting from said text message an identifier of the aircraft that receives the audio message (¶36, every voice message from ground control should contain a call sign that can be used by pilot to determine whether the command pertains to their aircraft and thus, call signs can be used as keywords in determining a measure of validation; ¶36 and ¶42, using keyword analyzer 320 to identify call signs for validation), wherein said first phase comprises an additional comparison step, implemented by an additional comparison unit, involving comparing said extracted identifier with an identifier of the aircraft on board which said method is implemented (¶52,  in some embodiments it may be desirable to display only messages that include the call sign for the corresponding aircraft; i.e., converted message processor 308 determined that messages with call sign corresponding to the call sign of the aircraft are displayed while other messages with call signs corresponding to calls signs of other aircrafts are not displayed).
 Joshi does not disclose wherein said second phase is only implemented if one of the following two situations occurs: a first situation, when the two identifiers are identical; a second situation, when the two identifiers are different but the pilot has sent a restated audio message to the air traffic control within a time period that is less than a predefined duration following the reception of the audio message originating from the air traffic control.
Joshi suggests that it may be desirable to display only messages that include the call sign for the corresponding aircraft means that messages with call signs corresponding to other aircrafts (i.e., the call signs in the messages are not identical with the aircraft’s call sign) do not need validation from readback comparator to perform the second phase of comparing voice to text converted readback from the pilot with voice to text converted original message because the pilot will not be performing readbacks of messages pertaining to other aircrafts as the messages were not displayed.
In other words, Joshi obviously teaches if the call sign / identifier in the message pertains to or matches with the call sign / identifier of the aircraft (i.e., the two call signs are identical), then the pilot will perform readback of such message pertaining to the aircraft and thus converted message processor 308 will perform the second phase.
Conclusion

Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2008/0045198 A1 teaches a system for displaying radio voice messages received onboard an aircraft that performs speech recognition of received radio voice messages to extract aircraft identifier and determine if the extracted aircraft identifier matches a stored aircraft identifier in the aircraft’s database. 
US 7580377 B2 teaches a system for two-way communication between a pilot and an air traffic controller where spoken messages are compared to a database of categorized messages for matching and selecting a categorized message for transmission between the pilot and air traffic control. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/25/2022